                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,

vs.                                                      ORDER

TYLER DANIEL EMINETH,

                      Defendant.


      Before the Court is the United States's Motion to Seal Exhibits B, C, and

D of the United States' Sentencing Memorandum. (Doc. 46.)

      It is ordered that the motion (Doc. 46) is GRANTED. The Documents

lodged at Doc. 4 7 shall be sealed.

      DATED this ~       day of April, 2019




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                        1
